DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/07/2022. 
The Examiner acknowledges the preliminary amendment filed on 03/07/2022 in which amendments were submitted. 
Claims 21-40 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/03/2021 are noted. 

Claim Objections
Claim 30 is objected to because of the following informalities: In Claim 30, it recites “….; and” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22, 25, 27, 32, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "the second communication interaction" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 22 and 25 recites the limitation "the first threshold distance" in lines 8, 10, and 13. There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the second unit type" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 25 and 27 recites the limitation "the second user".  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recites the limitation "the first threshold distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 37 recites the limitation "the second unit type" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0274410 A1 to Maynard et al. (hereinafter Maynard). 



Regarding Claim 21, (New) Maynard discloses a computing system for managing communications within a virtual environment, the computing system comprising: 
one or more data stores storing computer-executable instructions (figs. 1, 8, “data stores”); and 
one or more processors (figs. 1, 8-9, “processor”; ¶¶ 28) configured to execute the computer-executable instructions to cause the computing system to: 
execute a virtual environment of a video game, wherein the virtual environment is a multiplayer game session comprising a plurality of virtual characters associated with respective users (figs. 3-4, ¶¶ 33 discloses the team members 304a-b may be player characters or avatars that represent one or more players playing the game hosted by the gaming system 112. For example, the team member 304a may be a player character controlled by the player 102 operating the client device 104, while the team member 304b may be a player character controlled by another playing operating another client device, possibly remote from the player 102); 
obtain a first target location in the virtual environment based at least in part on a first communication interaction, provided by a computing device corresponding to a first user, with the virtual environment (¶¶ 18-20, 55 discloses  a gaming system may, responsive to detecting a player initiating a smart ping request, obtain contextual data associated with the smart ping request.  Contextual data may include a location within the game board of the smart ping request, locations of other team members, locations of opposing team members); 
determine a selection of a first unit of a first unit type based on the first target location within the virtual environment (figs. 3-6, ¶¶ 31-34, 37-38, 42, 44 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers: a "Retreat": The user selectable "Retreat" communication artifact 404a may be triggered when there is a determinable distance between one or more players and a zone (e.g., a side designated as belonging to a team); and 
in response to the determination and in response to the first communication interaction from the computing device corresponding to the first user, generate a first visual indicator associated with the first communication interaction (figs. 3-6, ¶¶ 31-34, 37-42, 44 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers: a "Retreat": The user selectable "Retreat" communication artifact 404a may be triggered when there is a determinable distance between one or more players and a zone (e.g., a side designated as belonging to a team; FIG. 4 shows, the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers 404a-404g); 
transmit data configured to cause communication of a first communication action associated with the first unit type to a subset of the plurality of virtual characters (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604 may, responsive to detecting a user selection of one of the user selectable communication artifacts, surface the selected communication artifact to other players playing the instance of the multiplayer game hosted by the gaming system 112, such as the second client device.  The other players may be team members of the first player.  For example, the selected communication artifact may be made visible to the second player).  

Regarding Claim 22, (New) Maynard discloses the computing system of Claim 21, wherein: 
the one or more processors (figs. 1, 8-9, “processor”; ¶¶ 28) are further configured to execute the computer- readable instructions to cause the computing system to: 
obtain a second target location in the virtual environment indicated by the first user as a real-time response to the first user making the second communication interaction (figs. 3-7, ¶¶ 18-20, 55 discloses  a gaming system may, responsive to detecting a player initiating a smart ping request, obtain contextual data associated with the smart ping request.  Contextual data may include a location within the game board of the smart ping request, locations of other team members, locations of opposing team members); -2-Application No.: 17/392,990 Filing Date:August 3, 2021 
determine that no units of the first unit type are in the virtual environment within the first threshold distance from the second target location (figs. 3-7, ¶¶ 31-34, 37-38 discloses determining what communication artifacts to display based on a determinable distance between one or more players and a zone); 
detect that a second unit of the second unit type is in the virtual environment within the first threshold distance from the second target location (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers; artifacts are displayed based on a determinable distance between one or more players and a zone); and 
in response to the detection that the second unit of the second unit type is in the virtual environment within the first threshold distance from the second target location, transmit instructions configured to communicate the second communication action to the second user (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604 may, responsive to detecting a user selection of one of the user selectable communication artifacts, surface the selected communication artifact to other players playing the instance of the multiplayer game hosted by the gaming system 112, such as the second client device.  The other players may be team members of the first player.  For example, the selected communication artifact may be made visible to the second player).  

Regarding Claim 23, (New) Maynard discloses the computing system of Claim 21, wherein the first unit type is one of: an item type, terrain, or another virtual character (fig. 4 communication artifacts 404a-404g; ¶¶ 38-44).  

Regarding Claim 24, (New) Maynard discloses the computing system of Claim 21, wherein 
the virtual environment is simulated in three directional dimensions (figs. 3-4); 
the first target location is at a three dimensional position located at an end of a trace through the virtual environment, the trace starting from a reticle, target, cursor, marker, or direction positioned by the first user (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604, responsive to detecting the user activation, may obtain contextual data regarding the game objects and game board rendered on the first client device.  As described above, the contextual data may include may include a location within the game board of the smart ping request, locations of other team members, locations of opposing team members, health of one or more players, an availability of a collectible game object, and the like….   the user selectable communication artifacts 404a may be generated based on the relative position of one or more player characters, the user selectable communication artifacts 404d may be generated based on an opposing team member (e.g., the opposing team member 306) being located within a visible portion of the game board, the user selectable communication artifacts 404e may be generated based on the relative position of one or more player characters (e.g., the team members 304a-b, or the opposing team member 306), the user selectable communication artifacts 404f may be generated based on an opposing team member indicator (e.g., the opposing team member indicator 310) being located within a visible portion of the game board); and 
detecting that the first unit of the first unit type is in the virtual environment within the first threshold distance from the first target location by includes calculating a three-dimensional distance from the three dimensional position to the first unit (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers; artifacts are displayed based on a determinable distance between one or more players and a zone).  


Regarding Claim 25, (New) Maynard discloses the computing system of Claim 21, wherein: 
the virtual environment is simulated in three directional dimensions (figs. 3-4); 
the first target location is at a two dimensional position on a two dimensional projection of the virtual environment as seen by the first user (figs. 3-6, ¶¶ 31-34, 37-38, 42, 44 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers: a "Retreat": The user selectable "Retreat" communication artifact 404a may be triggered when there is a determinable distance between one or more players and a zone (e.g., a side designated as belonging to a team; artifacts are displayed based on a determinable distance between one or more players and a zone); and 
detecting that the first unit of the first unit type is in the virtual environment within the first threshold distance from the first target location by includes calculating a two-dimensional distance between the two dimensional position and the first unit (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers; artifacts are displayed based on a determinable distance between one or more players and a zone).  

Regarding Claim 26, (New) Maynard discloses the computing system of Claim 21, wherein the communication action includes at least one of: -3-Application No.: 17/392,990 Filing Date:August 3, 2021 
playing audio content; 
visually displaying text; or 
generating a visual marker as a unit (figs. 3-7, 404a-404g; ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers).  

Regarding Claim 27, (New) Maynard discloses the computing system of Claim 21, wherein the one or more processors are further configured to execute the computer-readable instructions to cause the computing system to: 
obtain a second first target location in the virtual environment indicated by the second user as a real-time response to the second user making a second communication interaction (figs. 3-7, ¶¶ 18-20, 53-58 discloses  a gaming system may, responsive to detecting a player initiating a smart ping request, obtain contextual data associated with the smart ping request.  Contextual data may include a location within the game board of the smart ping request, locations of other team members, locations of opposing team members); 
detect that a visual marker is in the virtual environment within a second threshold distance from the second target location (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers); and 
in response to the detection that the visual marker is in the virtual environment within the second threshold distance from the second target location and in response to in response to a second communication interaction by the second user, transmit instructions configured to communicate a second reply communication action to the first user (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604 may, responsive to detecting a user selection of one of the user selectable communication artifacts, surface the selected communication artifact to other players playing the instance of the multiplayer game hosted by the gaming system 112, such as the second client device. The other players may be team members of the first player.  For example, the selected communication artifact may be made visible to the second player).  

Regarding Claim 28, (New) Maynard discloses the computing system of Claim 27, wherein the visual marker is configured to be displayed for an initial length of time, and the length of time is configured to be changed in response to the detection that the visual marker is in the virtual environment within the second threshold distance from the second target location (¶¶ 34, 63 discloses conferring benefits when a user acquires a collectible game object on the game board; the benefit may increase a property associated with the player character or modify the state of the game board (e.g., freeze certain player characters, slow time for certain characters, or the like) or other player characters (e.g., global damage to player characters on the opposing team); ¶¶ 54-58 discloses the smart ping engine 604 may, responsive to detecting a user selection of one of the user selectable communication artifacts, surface the selected communication artifact to other players playing the instance of the multiplayer game hosted by the gaming system 112, such as the second client device.  The other players may be team members of the first player.  For example, the selected communication artifact may be made visible to the second player).  

Regarding Claim 29, (New) Maynard discloses a computer-implemented method for managing communications in a video game, the method comprising: 
executing a virtual environment of a video game, wherein the virtual environment is a multiplayer game session comprising a plurality of virtual characters associated with respective users (figs. 3-4, ¶¶ 33 discloses the team members 304a-b may be player characters or avatars that represent one or more players playing the game hosted by the gaming system 112. For example, the team member 304a may be a player character controlled by the player 102 operating the client device 104, while the team member 304b may be a player character controlled by another playing operating another client device, possibly remote from the player 102);
obtaining a first target location in the virtual environment based at least in part on a first communication interaction, provided by a computing device corresponding to a first user, with the virtual environment (¶¶ 18-20, 55 discloses  a gaming system may, responsive to detecting a player initiating a smart ping request, obtain contextual data associated with the smart ping request.  Contextual data may include a location within the game board of the smart ping request, locations of other team members, locations of opposing team members); -4-Application No.: 17/392,990 Filing Date:August 3, 2021 
determining a selection of a first unit of a first unit type based on the first target location within the virtual environment (figs. 3-6, ¶¶ 31-34, 37-38, 42, 44 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers: a "Retreat": The user selectable "Retreat" communication artifact 404a may be triggered when there is a determinable distance between one or more players and a zone (e.g., a side designated as belonging to a team); 
in response to the determination and in response to the first communication interaction from the computing device corresponding to the first user, generating a first visual indicator associated with the first communication interaction (figs. 3-6, ¶¶ 31-34, 37-42, 44 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers: a "Retreat": The user selectable "Retreat" communication artifact 404a may be triggered when there is a determinable distance between one or more players and a zone (e.g., a side designated as belonging to a team; FIG. 4 shows, the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers 404a-404g); and 
transmitting data configured to cause communication of a first communication action associated with the first unit type to a subset of the plurality of virtual characters (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604 may, responsive to detecting a user selection of one of the user selectable communication artifacts, surface the selected communication artifact to other players playing the instance of the multiplayer game hosted by the gaming system 112, such as the second client device.  The other players may be team members of the first player.  For example, the selected communication artifact may be made visible to the second player).  

Regarding Claim 30, (New) Maynard discloses the computer-implemented method of Claim 29, further comprising selecting a first communication action based at least in part on a first priority associated with the first unit type and associated with the first communication action; and  (figs. 3-6, ¶¶ 47-48 discloses initiating a smart ping mechanic responsive to detecting user input mapped to the smart ping, such as a double tap, tap with two fingers, or any other input.  Responsive to detected the mapped user input, the gaming system 112 may generate the contextual menu described above or, in some other embodiments, may generate a suggested smart ping based on the location of where the mapped input occurred.  For example, if the smart input occurred substantially near the collectible gift, the gaming system 112 may generated the "Get!" communication artifact 404c.  Or if the smart input occurred substantially near the opposing team member, the gaming system 112 may generate the "Attack!" communication artifact 404f). 

Regarding Claim 31, (New) Maynard discloses the computer-implemented method of Claim 29, further comprising: 
obtaining a second target location based at least in part on subsequent inputs provided by the first user (figs. 3-7, ¶¶ 18-20, 55 discloses  a gaming system may, responsive to detecting a player initiating a smart ping request, obtain contextual data associated with the smart ping request.  Contextual data may include a location within the game board of the smart ping request, locations of other team members, locations of opposing team members);  
detecting a second in-game unit of a second unit type within a second threshold distance from the second target location, the second type of in-game unit being different from the first type of in-game unit (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers); 
selecting a second communication action based on at least in part on: 
detecting the second in-game unit of the second unit type within the second threshold distance from the second target location (¶¶ 31-34, 37-38, 42, 44); and 
a second priority associated with the second type of in-game unit and associated with the second communication action (¶¶ 31-34, 37-38, 42, 44 discloses responsive to detected the mapped user input, the gaming system 112 may generate the contextual menu described above or, in some other embodiments, may generate a suggested smart ping based on the location of where the mapped input occurred.  For example, if the smart input occurred substantially near the collectible gift, the gaming system 112 may generated the "Get!" communication artifact 404c) (uses the location for which communication artifact to generate); and 
in response to the first user providing the first user input a second time, transmitting data to cause the second communication action to a second user, wherein the second communication action is different from the first communication action (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604 may, responsive to detecting a user selection of one of the user selectable communication artifacts, surface the selected communication artifact to other players playing the instance of the multiplayer game hosted by the gaming system 112, such as the second client device.  The other players may be team members of the first player.  For example, the selected communication artifact may be made visible to the second player).  

Regarding Claim 32, (New) Maynard discloses the computer-implemented method of Claim 31, wherein: 
when the first user provides the first user input the second time, the first type of in-game unit is within the first threshold distance of the second target location (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers); and -5-Application No.: 17/392,990 Filing Date:August 3, 2021 
the second priority is prioritized over the first priority (¶¶ 31-34, 37-38, 42, 44 discloses responsive to detected the mapped user input, the gaming system 112 may generate the contextual menu described above or, in some other embodiments, may generate a suggested smart ping based on the location of where the mapped input occurred).  

Regarding Claim 33, (New) Maynard discloses the computer-implemented method of Claim 29, wherein the first target location is a location in a virtual environment determined based at least in part on one or more of: 
a cursor or pointer position controlled by the first user; 
a reticle, crosshair, aim, projectile path, or line of sight controlled by the first user; 
a screen position or field of view controlled by the first user; or 
a character position or orientation controlled by the first user (figs. 3-6, ¶¶ 31-34, 37-38, 42, 44 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers: a "Retreat": The user selectable "Retreat" communication artifact 404a may be triggered when there is a determinable distance between one or more players and a zone (e.g., a side designated as belonging to a team); artifacts are displayed based on a determinable distance between one or more players and a zone).  

Regarding Claim 34, (New) Maynard discloses the computer-implemented method of Claim 29, wherein the first target location is determined based at least in part on one or more of: 
a trace or line of sight through a virtual environment originating from a starting point controlled by the first user (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604, responsive to detecting the user activation, may obtain contextual data regarding the game objects and game board rendered on the first client device.  As described above, the contextual data may include may include a location within the game board of the smart ping request, locations of other team members, locations of opposing team members, health of one or more players, an availability of a collectible game object, and the like….   the user selectable communication artifacts 404a may be generated based on the relative position of one or more player characters, the user selectable communication artifacts 404d may be generated based on an opposing team member (e.g., the opposing team member 306) being located within a visible portion of the game board, the user selectable communication artifacts 404e may be generated based on the relative position of one or more player characters (e.g., the team members 304a-b, or the opposing team member 306), the user selectable communication artifacts 404f may be generated based on an opposing team member indicator (e.g., the opposing team member indicator 310) being located within a visible portion of the game board); or 
a projectile path through the virtual environment originating from the starting point controlled by the first user.  

Regarding Claim 35, (New) Maynard discloses the computer-implemented method of Claim 29, wherein: 
a virtual environment in which the video game takes place has three spatial dimensions (figs. 3-4); 
the first target location is a three dimensional position (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604, responsive to detecting the user activation, may obtain contextual data regarding the game objects and game board rendered on the first client device); and 
the first threshold distance is measured through the three spatial dimensions (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers; artifacts are displayed based on a determinable distance between one or more players and a zone).  

Regarding Claim 36, (New) Maynard discloses the computer-implemented method of Claim 29, wherein: 
a virtual environment in which the video game takes place has three spatial dimensions (figs. 3-4); 
the first target location is a two dimensional position seen through a two spatial dimensional field of view (figs. 3-6, ¶¶ 31-34, 37-38, 42, 44 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers: a "Retreat": The user selectable "Retreat" communication artifact 404a may be triggered when there is a determinable distance between one or more players and a zone (e.g., a side designated as belonging to a team; artifacts are displayed based on a determinable distance between one or more players and a zone); and 
the first threshold distance is measured through two spatial dimensions (figs. 3-7, ¶¶ 31-34, 37-38 discloses the contextual menu includes a visual indication of the following user selectable communication artifacts, with contextual triggers; artifacts are displayed based on a determinable distance between one or more players and a zone).  

Regarding Claim 38, (New) Maynard discloses the computer-implemented method of Claim 29, wherein selecting the first communication action is further based at least in part on: 
determining that a first distance between the first in-game unit and the target location is shorter than a second distance between a second in-game unit and the target location, wherein the second in-game unit is of the first unit type and is within the first threshold distance from the first target location (¶¶ 31-34, 37-38, 42, 44 discloses responsive to detected the mapped user input, the gaming system 112 may generate the contextual menu described above or, in some other embodiments, may generate a suggested smart ping based on the location of where the mapped input occurred); and 
wherein the first communication action includes visually marking a position of the first unit (figs. 3-6 depicts communication artifacts on the game board 404a-g).  

Regarding Claim 39, (New) Maynard discloses the computer-implemented method of Claim 29, further comprising dynamically customizing the first communication action based at least in part on a first position of the first unit (figs. 3-7, ¶¶ 54-58 discloses the smart ping engine 604, responsive to detecting the user activation, may obtain contextual data regarding the game objects and game board rendered on the first client device).   



Regarding Claim 40, (New) Maynard discloses the computer-implemented method of Claim 29, wherein the first communication action includes visually marking a position of the first unit with a first visual marker that is different from at least one other visual marker used for at least one other communication action (¶¶ 31-34, 37-38, 42, 44 discloses responsive to detected the mapped user input, the gaming system 112 may generate the contextual menu described above or, in some other embodiments, may generate a suggested smart ping based on the location of where the mapped input occurred.  For example, if the smart input occurred substantially near the collectible gift, the gaming system 112 may generated the "Get!" communication artifact 404c) (uses the location for which communication artifact to generate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0274410 A1 to Maynard in view of U.S. Patent Application Publication 2015/0031421 A1 to Jo et al. (hereinafter Jo). 

Regarding Claim 37, Maynard discloses (New) the computer-implemented method of Claim 29, but fails to explicitly disclose wherein the first threshold distance is based at least in part on a second threshold distance used by an aim-assist or auto-aim module in the video game.  
 In a related gaming invention, Jo discloses allowing an aiming point to automatically track movement of the automatic tracking object within the basic identification range.  Jo discloses wherein the first threshold distance is based at least in part on a second threshold distance used by an aim-assist or auto-aim module in the video game (¶¶ 44, an aiming point may be automatically moved to track a tracking object determined within a given basic identification range.  The tracking object may be moved, for example according to a user manipulation for a player terminal to control enemy characters or according to an algorithm defined in the system, and locations of the aiming point can be automatically moved while the moving tracking object is tracked).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tracking features of Jo with the gaming system of Maynard to improve on communication among players and/or team members when playing a game and the location of game objects for them to utilize. 

Conclusion
Claims 21-40 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/
Supervisory Patent Examiner, Art Unit 3715